F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                            AUG 4 2000
                 UNITED STATES COURT OF APPEALS
                                                                      PATRICK FISHER
                                  TENTH CIRCUIT                                 Clerk




 WILLIAM LOGGINS,

          Petitioner-Appellant,
                                                         No. 00-3117
 v.                                                 (D.C. No. 00-CV-3109)
                                                           (Kansas)
 STATE OF KANSAS,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


               William Loggins, a state inmate appearing pro se, appeals the district

court’s dismissal of his habeas corpus petition under 28 U.S.C. § 2254 and its

denial of his request for a certificate of appealability (COA). The district court


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
or collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
dismissed Mr. Loggins’ habeas petition without prejudice for failure to exhaust

state remedies because his state habeas petition was still pending before a Kansas

court at that time. The district court also denied Mr. Loggins’ motion for

reconsideration and request for a certificate of appealability, but did grant him

leave to proceed in forma pauperis on appeal. We deny Mr. Loggins’ request for

a COA and dismiss this appeal.

      Mr. Loggins was convicted on November 9, 1999, approximately nine

months ago. His sentencing has been continued, however, to correspond with

another pending criminal case. Mr. Loggins remains incarcerated while awaiting

his sentencing. The basis of Mr. Loggins’ state petition and the present federal

petition is the state’s failure to sentence him which, consequently, forecloses his

ability to appeal the conviction. He therefore contends the state process is

“ineffective,” 1 and has requested this court to intervene.

      As the district court correctly pointed out, Mr. Loggins must exhaust his

state remedies prior to filing a habeas petition under § 2254. See 28 U.S.C.

§ 2254(b)(1)(A). The state court must be given the opportunity to review Mr.

Loggins’ conviction on direct appeal. It is true that “inexcusable or inordinate



      1
       When Mr. Loggins filed this appeal, the Kansas courts had not yet
responded to his state habeas petition. Recently, Mr. Loggins forwarded an order
from the Kansas state district court dated June 14, 2000, denying his state petition
complaining about the delay in sentencing.

                                          -2-
delay by the state in processing claims for relief may ‘make the state process

ineffective to protect the petitioner’s rights and excuse exhaustion.’” Harris v.

Champion, 15 F.3d 1538, 1554 (10th Cir. 1994) (citations omitted). We have

held a delay of more than two years in adjudicating a direct criminal appeal

“creates a presumption that the state appellate process is ineffective.” Carpenter

v. Young, 50 F.3d 869, 870 (10th Cir. 1995); accord Harris v. Champion, 48 F.3d

1127, 1132 (10th Cir. 1995). Assuming that a delay of sentencing which causes

an “appellate delay” is subject to the same rule, the nine months which have

passed here, while undoubtedly frustrating for Mr. Loggins, is insufficient to

suspend the exhaustion requirement.

      Because Mr. Loggins’ claims have not yet been presented to the state courts

on direct appeal, we agree with the district court that Mr. Loggins has not yet

exhausted his state remedies. For this reason, we DENY Mr. Loggins’ request for

a certificate of appealability and DISMISS the appeal.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




                                         -3-